DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant's arguments filed 08 MARCH 2021 have been fully considered but they are not persuasive.  On pages 11-13 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art combination of Kitts (US 2014/0289765), Heiser (US 2015/0112803), Traasdahl (US 2013/0124309), Alexandrescu (US 8,583,659), Wang (US 2010/0057546), and Barenholz (US .  
Any of Applicant's additional remarks not specifically discussed above are considered moot in view of the Examiner's above reply, and/or the grounds/citations provided in the office action below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 15/219,259.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitts et al., US 2014/0289765 in view of Heiser, II et al., US 2015/0112803 (herein Heiser), and Traasdahl et al., US 2013/0124309, and further in view of Alexandrescu et al., US 8,583,659, Wang et al., US 2010/0057546, and Barenholz et al., US 2017/0024765.

1, Kitts discloses a method for targeting a population of media viewers to which to deliver advertising content, the method comprising: 
receiving viewer data for a first population of consumers, wherein the viewer data comprises a list of one or more media items for a device of a consumer (TV viewing data is received, and wherein the group of assigned television viewers functions as the first population of viewers; page 7, paragraph 129); 
consumer data, wherein the consumer data is constructed from behavioral and demographic data on a population of consumers (behavioral type data of customers can be combined with demographical data, and wherein the customer database functions as the second population of consumers and the purchase history functions as behavioral data; page 4, paragraphs 94 and 95, and product profile using consumer information, wherein in graph form; page 5, paragraphs 97 and 103, and Figs. 12-14);
identifying one or more slots of advertising inventory based on one or more demographic factors of consumers in the population of consumers and the list of one or more media items associated with those consumers (the disparity between the product and television station program can be calculated; page 7, paragraph 131, and the system provides a similarity score with the lower value indicating better similarity between the product and station demographics; page7, paragraph 136, and the product vector is matched to the media asset vector, i.e. the demographics of the viewers of the media asset are based on the TV viewing data and are compared to the demographics of the second population, with the similarity score identifying TV programs having demographics similar to the second population; page 9, paragraph 148, and media may be purchased in several forms including a specific television program such as "AC360", 
providing a mechanism for an advertiser to purchase  a slot of advertising inventory relevant to the population of consumers (media may be purchased in several forms including a specific television program such as "AC360"; page 9, paragraph 148, and insights into the buyer population could be used to optimize the advertising program; page 5, paragraph 108, and a list of recommended media is provided, if the user has given the system the authority to do so the system may proceed and purchase the media on its own, i.e. the TV slots with the best similarity score would be recommended and automatically purchased; page 13, paragraph 195).
Kitts does not explicitly disclose data comprises at least one device identifier;
de-identifying the device identifier for the device by creating a hash-ID for the device;
associating the hash-ID for the device with a consumer identifier of the consumer;
a consumer identifier of the consumer in a graph of consumer data, wherein the graph of consumer data is constructed from online behavioral and other data, the graph of consumer data including an edge connecting two nodes with a weight indicative of a degree of similarity of the online behavioral data of the two nodes that are connected by the edge, wherein a first node of the two nodes is associated with the consumer, wherein a second node of the two nodes is determined to be associated with a second consumer based on a conditional probability evaluation of the second node belonging to the consumer or to the second consumer;

updating the weight, based on the change to the online behavioral attribute associated with the second node, to generate an updated weight indicative of the degree of similarity of the online behavioral data of the first node and the second node; and 
responsive to an advertiser purchasing a slot of advertising inventory, instructing a media conduit to deliver an item of advertising content to the first node and the second node in view of the updated weight.
In a related art, Heiser does disclose data comprises at least one device identifier (the advertisement delivery provider captures the IP address for the device; page 11, paragraph 86);
de-identifying the device identifier for the device by creating a hash-ID for the device (to protect the identity of the consumer who is using the device, i.e. such as TV device, the IP address is hashed using a cryptographic hash function; page 11, paragraph 86);
associating the hash-ID for the device with a consumer identifier of the consumer (the hashed IP address is stored in a database operated by the advertisement delivery provider and the association of the hashed IP address with the unique customer identification code is recorded; page 11, paragraph 86);
online data (advertisements are delivered to customers on targeted list on web pages as the advertising campaign progresses; page 7, paragraph 64); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Kitts and Heiser by allowing hash identifiers to be utilized by the system of Kitts, in order to provide an improved system and method for protect user information while providing banner advertisements to targeted customers (Heiser; page 14, paragraph 112), and provide one way trust via a third party advertisement presenter (Heiser; page 1, paragraph 8).
Kitts in view of Heiser does not explicitly disclose a consumer identifier of the consumer in a graph of consumer data, wherein the graph of consumer data is constructed from online behavioral and other data, the graph of consumer data including an edge connecting two nodes with a weight indicative of a degree of similarity 
identifying a change to an online behavioral attribute associated with the second node;
updating the weight, based on the change to the online behavioral attribute associated with the second node, to generate an updated weight indicative of the degree of similarity of the online behavioral data of the first node and the second node; and
the first node and the second node in view of the updated weight.
In a related art, Traasdahl does disclose a consumer identifier in a graph of consumer data, wherein the graph of consumer data is constructed from online behavioral and other data (using a device graph to target ads to a user across multiple computing devices, i.e. target ads to a laptop computer, a tablet computer, a smartphone, a game console, and a smart TV that all belong to the same user; page 9, paragraph 61, and Fig. 4, wherein the device graph includes device identifiers which may be an identifier used by a device when the device accesses content, i.e. accesses a news website, and from a television; page 3, paragraph 21, and Figs. 1 and 2, and wherein the device graph may be for devices used by users who know each other, such as members of a household; pages 3-4, paragraph 25, and Fig. 1).

Kitts in view of Heiser and Traasdahl does not explicitly disclose the graph of consumer data including an edge connecting two nodes with a weight indicative of a degree of similarity of online behavioral data of the two nodes that are connected by the edge, wherein a first node of the two nodes is associated with the consumer, wherein a second node of the two nodes is determined to be associated with a second consumer based on a conditional probability evaluation of the second node belonging to the consumer or to the second consumer;
identifying a change to an online behavioral attribute associated with the second node;
updating the weight, based on the change to the online behavioral attribute associated with the second node, to generate an updated weight indicative of the degree of similarity of the online behavioral data of the first node and the second node; and
the first node and the second node in view of the updated weight.
In a related art, Alexandrescu does disclose the graph of consumer data including an edge connecting two nodes with a weight indicative of a degree of similarity of the two nodes that are connected by the edge, wherein a first node of the two nodes 
providing to the first node and the second node in view of a weight (providing data/information based on edge connection between the users/nodes; col. 4, lines 10-34, and col. 8, line 60 - col. 9, line 7, and wherein the edges can have a weight associated with them which defines a similarity; col. 4, lines 15-19 and 55-59, and col. 5, lines 22-32, and col. 6, lines 35-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Kitts, Heiser, Traasdahl, and Alexandrescu by allowing a graph of consumer data to be constructed based on similarities of the users, in order to provide an improved system and method for creating and storing information associated with a user via a social graph (Alexandrescu; col. 1, lines 5-22).
Kitts in view of Heiser, Traasdahl, and Alexandrescu does not explicitly disclose similarity of online behavioral data of nodes;
determination based on a conditional probability evaluation of data;
identifying a change to an online behavioral attribute associated with the second node;

an updated weight.
In a related art, Wang does disclose similarity of online behavioral data of nodes (connections/relationships between users based on behavior data; page 4, paragraphs 30, 34, and 36, and wherein with use of online behavior data; page 3, paragraph 26);
identifying a change to an online behavioral attribute associated with the second node (updating based on additional behavior data, i.e. new/changed attribute data such as a user clicking on a certain advertisements or visiting certain online services/pages; page 4, paragraphs 34-35);
updating the weight, based on the change to the online behavioral attribute associated with the second node, to generate an updated weight indicative of the degree of similarity of the online behavioral data of the first node and the second node (updating based on the behavior data, and wherein the updating includes changing weights that are assigned to a graph, wherein the weights are a measure of similarity, i.e. users who visited the same content will have higher weights for their connection; page 4, paragraphs 34-35); and
an updated weight (updated weights; page 4, paragraphs 34-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Kitts, Heiser, Traasdahl, Alexandrescu, and Wang by allowing online behavioral similarity weightings between users in a graph to be determined/updated, in order to provide an improved 
Kitts in view of Heiser, Traasdahl, Alexandrescu, and Wang does not explicitly disclose determination based on a conditional probability evaluation of data.
In a related art, Barenholz does disclose determination based on a conditional probability evaluation of data (can determine utilizing conditional probability; page 6, paragraph 44, and page 7, paragraph 52, and wherein relating to nodes for particular users; page 6, paragraph 47, and page 7, paragraph 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Kitts, Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz by allowing use of conditional probability determinations in order to provide an improved system and method for recommending related users, and, more particularly, to automatic recommendation of related users (Barenholz; page 1, paragraph 1).

Regarding claim 2, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses the viewer data comprises programmatic viewer data (Kitts; the media profile is calculated using information obtained from unique set-top boxes that have been assigned television viewers to record the television viewing history of the viewers, and using demographic information provided by the viewers, set top box data may be provided by a company such as TiVo and demographics appended via a 

Regarding claim 3, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses the purchasing comprises bidding on inventory, such as by real-time bidding, or by bidding on programmatic TV content (Kitts; media may be purchased in several forms including a specific television program such as "AC360"; page 9, paragraph 148, and Heiser; the system is bidding on advertising property, i.e. real time bidding; pages 15-16, paragraphs 123-124, and Alexandrescu; programmatic television content; col. 3, lines 64-67). 

Regarding claim 4, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses presenting, via a browser or web-enabled interface, a market segment selection form permitting an advertiser to select from a variety of market segment categories (Kitts; behavioral type data of customers can be combined with demographical data; page 4, paragraphs 94 and 95, and product profile using consumer information, wherein in graph form depicting a variety of market segment categories; page 5, paragraphs 97 and 103, and Figs. 12-14, and Heiser; a customization page with a list of products and/or services that the user is able to create an advertising campaign for, wherein the list of products and services also includes a number of consumers that would be targeted by the advertising campaign; Fig. 14, and page 15, paragraph 113).

5, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses the consumer data comprises transmutable and non-transmutable data (Kitts; preference data, i.e. transmutable data, as well as demographic data including age, ethnicity, etc., i.e. non-transmutable data; pages 4-5, paragraphs 94-95).

Regarding claim 8, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses the slot of advertising inventory that is purchased is delivered on a programmatic TV or on an analog TV (Kitts; match scores between products and geographic areas can be calculated allowing upcoming television airings in local areas to be targeted in part based on consumer characteristics in their geographic area; page 8, paragraph 146, and Heiser; based on bidding for advertising property; pages 15-16, paragraphs 123-124).

Claim 9, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:
one or more processors (Kitts; page 3, paragraphs 45-46); and
one or more non-transitory computer readable media storing instructions that are executable by the one or more processors (Kitts; page 3, paragraphs 46-47).

Claim 10, which discloses a non-transitory computer-readable media, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 9.

Regarding claim 11, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses the updated weight is a numerical value that includes zero (Wang; updated weights; page 4, paragraphs 34-35, and Alexandrescu; weight can be numerical and can include zero; col. 6, lines 45-51).

Regarding claim 12, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses generating the weight indicative of the degree of similarity of the first node and the second node (Wang; weighted connections/relationships between users, i.e. representing similarity, such as users clicking on same advertisements or visiting same online services/pages; page 4, paragraphs 30 and 34-36).

Regarding claim 13, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses identifying a first attribute associated with the first node, identifying a second attribute associated with the second node, determining a similarity between the first attribute and the second attribute, and generating the weight based on the similarity between the first attribute and the second attribute (Wang; system can determine online behavioral data/attributes for users including what advertisements they clicked and/or services/pages visited, and then based on this information can create weighted connections/relationships between similar users; page 4, paragraphs 30 and 34-36).

15, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses the updated weight is generated based on a change to at least one of the first attribute and the second attribute (Wang; weight can be changed based at least new/updated behavior data for a user, i.e. at least a first/second attribute; page 4, paragraphs 34-35).

Claim 16, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 12.
Claim 17, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 13.
Claim 18, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 15.
Claim 19, which discloses a non-transitory computer-readable media, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 12.
Claim 20, which discloses a non-transitory computer-readable media, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 15.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitts et al., US 2014/0289765 in view of Heiser, II et al., US 2015/0112803 (herein Heiser), Traasdahl et al., US 2013/0124309, Alexandrescu et al., US 8,583,659, Wang et al., US 2010/0057546, and Barenholz et al., US 2017/0024765 and further in view of Garel et al., US 2015/0025936.

6, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses all the claimed limitations of claim 1, as well as inventory slots for market segments (Kitts; match scores between products and geographic areas can be calculated allowing upcoming television airings in local areas to be targeted in part based on consumer characteristics in their geographic area; page 8, paragraph 146).
Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz does not explicitly disclose predicting, via a machine learning process.
In a related art, Garel does disclose predicting, via a machine learning process (utilizing machine learning algorithms along with things such as customer reaction, dwell time, location, and interaction with the display, the system can determine the right message to display to the right customer at the right time; page 5, paragraphs 109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Kitts, Heiser, Traasdahl, Alexandrescu, Wang, Barenholz, and Garel by allowing machine learning to be used by the system of Kitts, Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz, in order to provide an improved system and method for effectively personalizing marketing and promotional material toward a specific consumer to directly influence their purchasing decision (Garel; page 1, paragraph 7).

Regarding claim 7, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses all the claimed limitations of claim 1.
Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz does not explicitly disclose de-identifying uses a one-way hash function.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Kitts, Heiser, Traasdahl, Alexandrescu, Wang, Barenholz, and Garel by allowing one-way hashing to be used by the system of Kitts, Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz in order to provide an improved system and method for effectively personalizing marketing and promotional material toward a specific consumer to directly influence their purchasing decision (Garel; page 1, paragraph 7), and to ensure that no personally identifiable information is being stored (Garel; page 6, paragraph 112).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kitts et al., US 2014/0289765 in view of Heiser, II et al., US 2015/0112803 (herein Heiser), Traasdahl et al., US 2013/0124309, Alexandrescu et al., US 8,583,659, Wang et al., US 2010/0057546, and Barenholz et al., US 2017/0024765 and further in view of Amit et al., US 2014/0099623.

Regarding claim 14, Kitts in view of Heiser, Traasdahl, Alexandrescu, Wang, and Barenholz discloses all the claimed limitations of claim 13.

In a related art, Amit does disclose generating a first intermediate weight based on the similarity between the first attribute and the second attribute, identifying a third attribute associated with the first node, identifying a fourth attribute associated with the second node, generating a second intermediate weight based on the similarity between the third attribute and the fourth attribute, and generating the weight based on the first intermediate weight and the second intermediate weight (first weight generated based on attribute associated with a first and second user for a product; page 9, paragraph 72, and wherein attribute for a second advertisement associated with the product can be different for the users, and then a weight can be determined from an average of the current, i.e. second intermediate, and previously, i.e. first intermediate, defined information; page 10, paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Kitts, Heiser, Traasdahl, Alexandrescu, Wang, Barenholz, and Amit by allowing similarity weightings between users in a graph to be determined/updated based on certain calculations, in order to provide an improved system and method for identifying social relationships .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424